Citation Nr: 0609562	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-09 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for PTSD and 
hepatitis C are addressed in the REMAND portion of the 
decision below.  The remand to the RO will occur via the 
Appeals Management Center (AMC) in Washington, DC.

Clarification of issue on appeal

In June 1981 and March 1982 rating decisions, the RO denied 
service connection for PTSD.  The veteran did not appeal.

In September 1999, the veteran submitted a statement which 
was construed as a claim of entitlement to service connection 
for PTSD.  In an October 1999 deferred rating decision, the 
RO indicated he needed to submit new and material evidence to 
reopen his PTSD claim.  The RO denied this claim in December 
1999 because it was not well-grounded, but said in a May 2001 
letter that it would be reconsidering the claim since the 
Veterans Claims Assistance Act (VCAA) had eliminated the 
well-grounded requirement.  The RO denied the claim again in 
October 2002 and March 2003, without reference to a need for 
new and material evidence to first reopen the claim.

Although the RO adjudicated the claim on the merits, the 
Board must first determine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

The United States Court of Appeals for the Federal Circuit 
has held that, if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, which 
was initially denied in June 1981 and March 1982.  The issue 
has been recharacterized accordingly on the title page.


FINDINGS OF FACT

1.  In a March 1982 unappealed rating decision, the RO denied 
service connection for PTSD.

2.  Some of the additional evidence received since that 
decision bears directly and substantially upon this claim and 
must be considered to fairly decide the merits of it.


CONCLUSION OF LAW

The March 1982 RO decision denying service connection for 
PTSD is final; new and material evidence has been submitted 
since that decision so this claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 3.104, 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

VCAA

As already alluded to, the VCAA, codified at 38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126, was signed into law on 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The U.S. Court of Appeals for Veterans Claims (Court) also 
held in Pelegrini II that VCAA notice, as required by 38 
U.S.C.A. § 5103(a) (West 2002), to the extent possible, must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  In this case, the veteran was 
provided the required VCAA notice in May 2001 and June 2002 
letters (VCAA letters), following the RO's December 1999 
decision denying his petition to reopen.  But considering 
that the VCAA was not enacted until November 2000, it would 
have been impossible to comply with the Pelegrini II timing 
requirement when initially adjudicating the petition to 
reopen.  In cases, as here, where VCAA notice was not issued 
until after initial adjudication, because the VCAA did not 
yet exist, VA need only ensure the veteran receives or since 
has received content-complying VCAA notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Here, the veteran received the VCAA letters prior to 
the transfer and certification of his appeal to the Board, 
and their content fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  He has been 
provided ample opportunity to submit evidence and argument in 
support of his claim, and to respond to the VCAA notices.  
Therefore, notwithstanding Pelegrini II, adjudicating his 
petition to reopen at this juncture is nonprejudicial - 
especially since the Board is reopening his claim, on the 
basis of new and material evidence, and remanding it to the 
RO for further development and consideration before being 
readjudicated on the full merits (i.e., on a de novo basis).

The VCAA letters in this case summarized the evidence needed 
to substantiate a claim for service connection and VA's duty 
to assist.  They also specified the evidence the veteran was 
expected to provide, including the information needed to 
obtain pertinent medical records.  In additional letters to 
him, dated in May 2001 and December 2001, the RO requested 
that he submit a detailed list of stressors in service 
related to his PTSD.  In this way, the VCAA letters and 
additional letters sent to him, taken together, clearly 
satisfy the first three "elements" of the notice 
requirement.

Although the VCAA letters do not contain the precise language 
specified in the fourth "element," the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  A more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, and the Statement of the Case (SOC) 
sent to him in June 2003 included general rating 
considerations and the rating formula for mental disorders.  
But he was not provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided him on these latter two elements, the Board finds no 
prejudice to him in proceeding with the adjudication of his 
petition to reopen - primarily because, again, the Board is 
reopening his claim and remanding it for further development 
before being readjudicated on the full merits.  And on 
remand, the RO will provide a corrective VCAA notice that 
includes a discussion of these additional elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction (i.e., RO), the Board must 
consider whether the veteran has been prejudiced thereby).  



That said, it should be noted that the VCAA appears to have 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  Nothing in 
the VCAA shall be construed to require the Secretary of VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the petition to reopen.

Analysis

In general, rating decisions that are not timely appealed are 
final and binding on a veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Appellate review of an RO's rating 
decision is initiated by the filing of a timely notice of 
disagreement (NOD) by the claimant.  If the NOD is not filed 
within one year from the date of mailing of notice of the 
rating decision, the underlying decision "shall become final 
and the claim will not thereafter be reopened or allowed," 
except as otherwise provided.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).  In this case, the RO 
notified the veteran of the March 1982 rating decision that 
same month.  And since he did not file an NOD in response 
within one year of the mailing of the notice, that rating 
decision became final and binding on him based on the 
evidence then of record.

Pursuant to 38 U.S.C.A. § 5108, however, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to the claim.  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence - which applies 
prospectively to all claims made on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a) (2005).  Because the veteran's 
petition to reopen was received in September 1999, his claim 
will be adjudicated by applying the law previously in effect, 
38 C.F.R. § 3.156(a) (2001), which is set forth in the 
following paragraph.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that bears directly and substantially upon the 
issue; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim; and which, by itself or when considered with 
previous evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  Thus, the Board's initial inquiry 
in regard to this claim will be whether any additionally 
submitted evidence (i.e., since March 1982) provides a basis 
for reopening this claim.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).



The RO denied the veteran's claim in June 1981 and March 1982 
because it was not well-grounded.  In order for service 
connection to be awarded for PTSD, three elements must be 
present:  (1) a current medical diagnosis of the condition; 
(2) medical evidence of a causal link between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2005); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

Evidence of record at the time of the March 1982 decision 
consisted of the veteran's service medical records (SMRs), a 
VA examination report, 1981 VA outpatient records, and a 1982 
Social Service survey.  The SMRs show that in May 1971 he was 
observed for agitation and threats of violence.  The 
diagnostic impression was acute stress reaction with 
depressive features.  In March 1972 he was diagnosed with 
passive aggressive personality with depressed mood and 
paranoid ideations.  His military service ended in May 1972.

In January 1981 VA outpatient records the veteran reported 
having increasing nightmares about Vietnam and trouble 
controlling violent outbursts.  There was an impression of 
delayed stress disorder.  In its June 1981 decision, after 
taking this evidence into consideration, the RO denied his 
claim because there was no finding for traumatic stress 
neurosis and he failed to appear for an examination to assist 
in making this important determination.

Later, the August 1981 VA Center report included a diagnosis 
for PTSD due to Vietnam experiences.  The report also 
summarized some of the veteran's reported stressors.  
Contrary to the August 1981 diagnosis of PTSD, the February 
1982 VA examiner stated "there [was] no evidence to support 
a diagnosis of PTSD" and gave the veteran a diagnosis, 
instead, of atypical personality disorder and mild insomnia.  
The RO denied the veteran's claim for the second time in 
March 1982 and, as discussed above, the decision became final 
and binding on him when he did not timely appeal it.



That subsequent 1982 decision presumably was based on the 
February 1982 opinion rejecting a diagnosis of PTSD, although 
neither the decision nor the notification to the veteran 
includes a clear basis for the RO's decision.  The decision 
simply summarizes the evidence of record and states the claim 
was denied.

The additional evidence submitted since the RO's March 1982 
decision consists of private psychiatric records, additional 
VA outpatient records, the report of a recent VA examination, 
and statements from the veteran.  February 1982 records from 
the Lexington, Kentucky, VA Medical Center (VAMC) show the 
veteran was admitted for PTSD.  Upon discharge, there was an 
impression of PTSD and sleep disorder.  In September 1999, a 
private psychiatric examiner noted the veteran's history of 
PTSD secondary to war experiences and mixed personality 
disorder traits.  Huntington, West Virginia, VAMC outpatient 
records and a May 2002 letter from the Huntington Vet Center 
show the veteran was under treatment for chronic and severe 
PTSD and depression due to his experiences in Vietnam.

Over the course of his appeal, the veteran listed numerous 
stressors in service.  During his most recent PTSD 
examination, in February 2003, he reported other stressors 
than those previously listed in the record.  The examiner 
concluded that, because there are variations in the 
descriptions of the stressors in service, the veteran's 
written statements regarding the incidents are vague, and the 
stressors emphasized do not easily correlate to his accounts 
of re-experiencing, a diagnosis of war-zone related PTSD 
could not be given.

After the veteran petitioned to reopen his claim in September 
1999, the RO denied service connection for PTSD in December 
1999, October 2002, and March 2003.  In each of those 
decisions, the RO noted the veteran's claim for service 
connection failed because he lacked a current diagnosis of 
PTSD.  This, presumably, is the same reason the RO earlier 
had denied his claim in June 1981 and March 1982.  As noted, 
the RO did not include the need for new and material evidence 
in its recent decisions.



Despite the RO's decisions denying the veteran's claim, the 
evidence submitted since March 1982 shows treatment and more 
than one diagnosis of PTSD.  Although the most recent VA 
examination did not result in this diagnosis, 
evidence supporting the existence of a current disability - 
including the private psychiatric evaluation, VA outpatient 
records, and the May 2002 Huntington letter, find otherwise.  
Additionally, though the February 2003 examiner ruled out 
PTSD, he highlighted the fact that a more detailed history of 
the purported stressors in service was required to make this 
diagnosis.  Therefore, the Board has determined that some of 
the additional evidence submitted since March 1982, 
especially when viewed in conjunction with the evidence 
previously of record, is sufficiently significant that it 
must be considered to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).  These additions to the 
record may or may not convince the Board to ultimately grant 
service connection, but nonetheless, this is new and material 
evidence sufficient to reopen the claim and warrant 
reevaluating it on the merits.  See Hodge v. West, 155 F.3d 
at 1363.


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted.


REMAND

Entitlement to service connection for PTSD.

Since it has been determined that new and material evidence 
has been submitted in regard to this claim, the Board may now 
proceed to evaluate the merits of this claim - but only 
after ensuring the VA's duty to assist has been fulfilled.  
See Vargas-Gonzalez v. West, 12 Vet. App. at 328.



In regard to the VCAA notice requirements, the 
Dingess/Hartman holding says that the notice requirements 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  As discussed above, the veteran in this case was 
provided notice of the type of evidence needed to 
substantiate his claim for service connection for PTSD, and 
the June 2003 SOC included general rating considerations and 
the rating formula for mental disorders.  But he was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date.  As these 
questions are involved in the present appeal, he should be 
afforded proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which would inform him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
for PTSD, and explain the type of evidence that is needed to 
establish a disability rating and an effective date.

Also as already mentioned, in order for service connection to 
be awarded for PTSD there must be:  (1) a current diagnosis 
in accordance with § 4.125(a) (i.e., DSM-IV), (2) a causal 
link between current symptomatology and the claimed in-
service stressor, and (3) credible supporting evidence of the 
in-service stressor.  38 C.F.R. § 3.304(f) (2005); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

Here, some of the doctors who have examined the veteran have 
diagnosed PTSD whereas others have not.  Therefore, because 
there is conflicting medical evidence in the record, it is 
unclear whether element (1), current diagnosis, has been 
satisfied.  Likewise, it is uncertain whether element (2), 
medical nexus, has been met.  So another psychiatric 
evaluation is needed to resolve these conflicting opinions 
and determine whether the veteran has PTSD, and if so, 
whether this condition is related to his claimed stressors in 
service.

In the August 1981 VA Center report, the veteran reported 
stressors including daily sniper fire, a Vietcong ambush that 
killed 10 soldiers in the fall of 1970, watching a Vietcong 
be sliced in half by a bulldozer, and an attack on the 
veteran's camp on December 25, 1970.  He also mentioned an 
incident when he threatened to kill a lieutenant which led to 
the veteran's incarceration in July 1971.

The May 2002 Huntington Vet Center letter states that, in a 
September 1970 ambush, the veteran saw a friend of his 
killed.  It is unclear whether this event is a mere 
reiteration of the stressors reported previously.  In a 
statement received in July 2002, the veteran responded to a 
request for information in support of his claim.  His 
response was very general, stating only his dates of service 
in Vietnam, where he was stationed, his occupation in 
service, and that he saw many men shot to death and wounded 
while there.

During his February 2003 VA examination, the veteran recalled 
being under enemy fire, watching his best friend get killed, 
and witnessing attacks on his superiors.  The examiner 
pointed out the veteran focused on the incident when the 
lieutenant made a racial remark to him and the veteran 
lowered his gun towards him, leading to his imprisonment.  He 
blames the lieutenant for ruining his career in the military.  
The examiner ultimately concluded that, because there were 
variations in the veteran's descriptions, his written 
statements were vague, and the stressors emphasized did not 
easily correlate to his accounts of re-experiencing, a 
diagnosis of PTSD could not be given.  The examiner stated, 
"[i]t is the opinion of this writer that the veteran be 
asked to fully complete a written account of stressors from 
any and all portions of military service."

The RO already has requested, on more than one occasion, that 
the veteran provide a detailed list of his stressors, and in 
response he has submitted only a very general statement.  
Nevertheless, because the February 2003 VA examiner 
determined that the stressors still need to be clarified, the 
RO should make an additional request for the veteran to 
provide more specific details and information concerning his 
alleged stressors.  The Board emphasizes to the veteran, 
however, that the Court has held that the duty to assist "is 
not always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).



In regard to element (3), where a determination is made that 
the veteran did not "engage in combat with the enemy," in 
accord with 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
or the claimed stressor is not related to combat, the 
veteran's lay testimony alone is insufficient to establish 
the occurrence of alleged stressors.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Here, the veteran's military occupational 
specialty (MOS) was motor transport driver.  His awards and 
decorations do not include any indication of combat status.  
VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  Merely being stationed in a combat zone or 
area is insufficient to meet this requirement.  
See VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. Reg. 6256-6258 
(2000).

Accordingly, the presumptions for combat veterans are not 
applicable here, meaning the record must contain service 
records or other corroborative evidence that substantiates 
the veteran's statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

There is no evidence currently of record substantiating the 
veteran's description of the claimed in-service stressors.  
In August 2002, the RO submitted a request for corroborating 
information to the U.S. Armed Services Center for Unit 
Records Research (CURR), now called the U.S. Army and Joint 
Services Records Research Center (JSRRC).  The request 
included the veteran's dates of service in Vietnam, his 
assignments, and a description of two of the stressful events 
reported by him.  In its June 2003 SOC, the RO stated it sent 
a request to the JSRRC, but that there was no evidence of 
record to confirm that the events took place.  There is 
nothing in the record, however, indicating the JSRRC sent any 
official response to that request.  So the RO should make 
another attempt to obtain evidence substantiating the 
veteran's claimed stressors and should include as much detail 
and information as possible in the request for this 
corroborating information.



Entitlement to service connection for hepatitis C.

Concerning the VCAA requirements, the veteran received VCAA 
notice applicable to his claim for hepatitis C in a May 2001 
letter, prior to the initial adjudication of this claim.  He 
was provided notice of the type of evidence needed to 
substantiate this claim for service connection, and the June 
2003 SOC included general rating considerations and the 
rating formula for hepatitis C.  But, as is the situation 
with his other claim for PTSD, he was not provided notice of 
the type of evidence needed to establish a disability rating 
or effective date as required by the Dingess/Hartman holding.  
As these questions are involved in the present appeal, 
he should be afforded proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which would inform him that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
for hepatitis C, and explain the type of evidence that is 
needed to establish a disability rating and an effective 
date.

To establish entitlement to service connection, in general, 
there must be:  (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the veteran received diagnoses of hepatitis C at the 
Huntington VAMC in November 2000 and December 2001.  A VA 
examiner also more recently confirmed this diagnosis in 
February 2003.  Thus, Hickson element (1), 
current disability, has been satisfied.

As to element (2), incurrence in service, the veteran's SMRs 
are unremarkable for a diagnosis of, treatment for, or 
complaint of any liver problems - including any associated 
with hepatitis C.  In fact, even the veteran, himself, 
concedes that his first diagnosis of hepatitis C was in 1978 
at the Lexington VAMC, some six years after his military 
service ended.  There is no evidence of this diagnosis in the 
record, however, and the veteran admitted to the February 
2003 examiner that hepatitis C tests were not available at 
that time.  The first documented evidence in the record of a 
diagnosis of hepatitis C is in November 2000, almost 30 years 
after service.

In regard to the recognized risk factors for hepatitis C, in 
his July 2002 statement, the veteran said that during service 
he shared toothbrushes and razors with fellow servicemen and 
was exposed to blood when he was helping the wounded.  But 
there is nothing in the record confirming these claims of 
this type exposure.

As to element (3), medical nexus, the February 2003 VA 
examiner stated that it is impossible to make an opinion 
concerning the etiology of the veteran's hepatitis C.  The 
veteran has had no blood transfusions and denies any tattoos 
or body piercings.  He suggests that he was exposed to blood 
and skin in service, and he admits to having 10-20 sexual 
partners during his life and to using cocaine and heroin 
intranasally.  The examiner stated the veteran "has had 
numerous risk factors and with the nonavailability of 
hepatitis C tests after Vietnam there is no way to be sure 
which of [his] risk factors caused the hepatitis C."  Thus, 
according to the examiner, a medical nexus between the 
veteran's current hepatitis C and his military service cannot 
be confirmed.

Additionally, however, the veteran contends in his 
substantive appeal (VA Form 9) that his hepatitis C is 
related to herbicide exposure.  In a December 2001 record 
from the Huntington VAMC, a physician's assistant (PA) also 
comments the veteran's hepatitis C is probably related to 
Agent Orange.

The regulations provide that a veteran who served in the 
Republic of Vietnam during the Vietnam Era, as did the 
veteran in this case, is presumed to have been exposed to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  
Further, for such veterans, service connection may be 
presumed for certain diseases, if they are manifested to a 
compensable degree after service.  Hepatitis C is not among 
the diseases for which service connection may be presumed 
based on herbicide exposure.  38 C.F.R. § 3.309(e) (2005).  
Therefore, the veteran's claim for service connection due to 
herbicide exposure fails on a presumptive basis.

This, however, notwithstanding, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  Here, the veteran has a current diagnosis 
of hepatitis C and his herbicide exposure is presumed, for 
the reasons state above.  Additionally, at least one piece of 
medical evidence, the PA's December 2001 notation 
in particular, indicates his hepatitis C is related to Agent 
Orange.  But this PA did not discuss the rationale for the 
opinion; it was entirely conclusory.  There also is no 
indication the PA actually examined the veteran or reviewed 
his relevant medical treatment records - either from service 
or during the years since, for his pertinent medical history.  
See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  So the opinion does not have the proper factual 
foundation.  The Board further notes that this PA's notation, 
while supportive of the claim, may be reduced in probative 
value even though it comes from someone with medical 
training, if the medical issue at hand requires special 
knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Although the February 2003 VA examiner stated that it is 
impossible to give an opinion concerning the etiology of the 
veteran's hepatitis C, this statement makes no reference to 
whether the veteran's condition could be related to herbicide 
exposure - in particular, as the PA believes.  So, 
considering all of this, the Board believes the RO should 
obtain a medical opinion clarifying whether it is at least 
as likely as not the veteran's current diagnosis of hepatitis 
C is related to his service in the military, specifically to 
herbicide exposure.



Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation of the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  Contact the veteran and ask that he 
discuss all of his alleged PTSD stressors, 
in writing, in greater detail.  Explain to 
him that he must provide sufficient detail 
regarding these purported events in order 
for VA to assist him in verifying his 
stressors - including the names, 
approximate dates (preferably within a 
two-month interval), and specific 
locations regarding any claimed stressful 
event.  He should be informed of any 
alternate methods of substantiating his 
claim including letters, buddy statements, 
and diaries.

3.  Then prepare a letter asking the JSRRC 
to provide any available information that 
might corroborate the veteran's alleged 
stressors in service.  Send the JSRRC 
copies of his military personnel records 
and a summary of the details he provides 
regarding all of the alleged stressors.



4.  If any claimed stressor is verified, 
schedule the veteran for a VA psychiatric 
examination to obtain an opinion 
indicating whether he currently meets the 
DSM-IV criteria for a diagnosis of PTSD.  
In determining whether he has PTSD due to 
a stressor in service, only the verified 
history detailed in the reports provided 
by the JSRRC and/or the RO (AMC) may be 
relied upon as a basis for this diagnosis.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should explain 
how the diagnostic criteria are met, to 
include identification of the specific 
stressor(s) underlying the PTSD diagnosis, 
and comment upon the link between the 
current symptomatology and the in-service 
stressor(s) found to be established by the 
record.  The examination report should 
reflect review of pertinent material in 
the claims folder - including a copy of 
this remand, and include a discussion of 
the rationale for all opinions expressed.

5.  Also obtain a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) the veteran's current 
hepatitis C is related to his military 
service - to include herbicide exposure.  
The examination report should indicate 
review of the record and contain a 
discussion of the rationale for all 
opinions expressed.



6.  Then readjudicate the veteran's claims 
for service connection for PTSD and 
hepatitis C in light of the additional 
evidence obtained.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


